EXHIBIT 4.11 THIRTY-FIRST SUPPLEMENTAL INDENTURE between THE SOUTHERN CONNECTICUT GAS COMPANY and U.S. BANK NATIONAL ASSOCIATION As Trustee Dated as of November 1, 2008 THIRTY-FIRST SUPPLEMENTAL INDENTURE THIS THIRTY-FIRST SUPPLEMENTAL INDENTURE, dated as of November 1, 2008 by and between THE SOUTHERN CONNECTICUT GAS COMPANY, a Connecticut corporation with its principal office in Orange, Connecticut (the "Company"), and U.S. BANK NATIONAL ASSOCIATION, a national banking association with a principal office in New York, New York, as trustee under the Indenture referred to below (the "Trustee"), WITNESSETH THAT: WHEREAS, The Bridgeport Gas Light Company ("Bridgeport Gas Light") duly executed and delivered an Indenture, dated as of March 1, 1948 (the "Mortgage"), to The Bridgeport City Trust Company, as trustee, for the purpose of securing its Refunding and General Mortgage Bonds, to be issued in one or more series, which Mortgage is recorded in the Office of the Secretary of the State of Connecticut in Volume 23, Page 1D, Railroad Mortgages, etc., and is also on file in the offices of the Trustee and of the Company, and to which Mortgage reference is hereby expressly made; and WHEREAS, pursuant to Section 3.05 of Article Three of the Mortgage, Bridgeport Gas Light issued Two Million Two Hundred Fifty Thousand Dollars ($2,250,000) of its Series A Bonds, known as Twenty Five Year Refunding and General Mortgage Bonds, 3 1/4%.Series A due March 1, 1973, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, Bridgeport Gas Light duly executed and delivered a First Supplemental Indenture, dated as of May 1, 1951, to The Bridgeport-City Trust Company, as trustee, which First Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 25, Page 197, Railroad Mortgages, etc., and is also on file in the offices of the Trustee and the Company, and to which First Supplemental Indenture reference is hereby expressly made; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Second Supplemental Indenture, executed and delivered by Bridgeport Gas Light to The Bridgeport-City Trust Company, as trustee, dated as of September 1, 1951, which Second Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 28, Page 1F, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Second Supplemental Indenture reference is hereby expressly made, Bridgeport Gas Light issued One Million Seven Hundred Fifty Thousand Dollars ($1,750,000) of Series B Bonds, known as Twenty-Five Year Refunding and General Mortgage Bonds, 3-1/2% Series B due September 1,1976, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 1 WHEREAS, pursuant to Section 5.02 of Article Five of the Mortgage, and the provisions of a Third Supplemental Indenture, executed and delivered by The Bridgeport Gas Company ("Bridgeport Gas"), formerly Bridgeport Gas Light, to The Bridgeport-City Trust Company, as trustee, dated as of November 1, 1956, which Third Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 36, Page B, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Third Supplemental Indenture reference is hereby expressly made, Bridgeport Gas issued One Million Five Hundred Thousand Dollars ($1,500,000) of Series C Bonds, known as Twenty Five Year Refunding and General Mortgage Bonds, 4-1/2% Series C due November 1, 1981, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, City Trust Company became successor by merger to The Bridgeport-City Trust Company and, pursuant to Section 13.22 of Article Thirteen of the Mortgage, successor trustee under the Mortgage as amended and supplemented by the three aforesaid supplemental indentures; and WHEREAS, pursuant to Sections 5.02 and 5.04 of Article Five of the Mortgage, and the provisions of a Fourth Supplemental Indenture, executed and delivered by Bridgeport Gas to City Trust Company, as trustee, dated as of May 1, 1958, which Fourth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 38, Page D, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Fourth Supplemental Indenture reference is hereby expressly made, Bridgeport Gas issued One Million Five Hundred Thousand Dollars ($1,500,000) of Series D Bonds, known as Twenty Year Refunding and General Mortgage Bonds, 4-1/2% Series D due May 1, 1978, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 2 WHEREAS, pursuant to Section 5.02 of Article Five of the Mortgage, and the provisions of a Fifth Supplemental Indenture, executed and delivered by Bridgeport Gas to City Trust Company, as trustee, dated as of May 1, 1962, which Fifth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 39, Page R, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Fifth Supplemental Indenture reference is hereby expressly made, Bridgeport Gas issued Two Million Four Hundred Thousand Dollars ($2,400,000) of Series E Bonds, known as Twenty-Five Year Refunding and General Mortgage Bonds, 5% Series E due May 1, 1987, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture, and WHEREAS, effective as of January 1, 1967, Bridgeport Gas and New Haven Gas Company were consolidated into the Company; and WHEREAS, pursuant to Section 12.01 of the Mortgage, the Company duly executed and delivered a Sixth Supplemental Indenture, dated as of January 2, 1967, to City Trust Company, as trustee, which Sixth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 43, Page K, Railroad Mortgages, etc., and is also on file in the offices of the Trustee and the Company, to which Sixth Supplemental Indenture reference is hereby expressly made; and WHEREAS, pursuant to the provisions of the Sixth Supplemental Indenture, the Company assumed and agreed to pay the principal of and interest on all Bonds issued by Bridgeport Gas under the Mortgage, as supplemented by the aforesaid five supplemental indentures, and assumed and agreed to perform and observe all of the covenants and conditions contained in the Mortgage as supplemented; and WHEREAS, pursuant to Section 5.03 of Article Five of the Mortgage, and the provisions of the Sixth Supplemental Indenture, the Company has issued: One Million Six Hundred Twenty Thousand Dollars ($1,620,000) of Series F Bonds, known as Refunding and General Mortgage Bonds, 2 5/8% Series F due May 1, 1972, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; 3 Nine Hundred Ninety-Six Thousand Dollars ($996,000) of Series G Bonds, known as Refunding and General Mortgage Bonds, 3% Series G due May 1, 1974, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; One Million Five Hundred Thousand Dollars ($1,500,000) of Series H Bonds, known as Refunding and General Mortgage Bonds, 3-7/8% Series H due September 1, 1978, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and Two Million Dollars ($2,000,000) of Series I Bonds, known as Refunding and General Mortgage Bonds, 4-5/8% Series I due April 1, 1986, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Section 5.04 of Article Five of the Mortgage, and the provisions of a Seventh Supplemental Indenture, executed and delivered by the Company to City Trust Company, as trustee, dated as of April 1, 1967, which Seventh Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 43, Page N, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Seventh Supplemental Indenture reference is hereby expressly made, the Company issued Eight Million Dollars ($8,000,000) of Series J Bonds, known as its First Mortgage Bonds, 5-3/4% Series J due April 1, 1992, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Section 16.02 of Article Sixteen of the Mortgage, the Company executed and delivered an Eighth Supplemental Indenture to City Trust Company, as trustee, dated as of July 28, 1969, which Eighth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 44, Page Q, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, and to which Eighth Supplemental Indenture reference is hereby expressly made; and WHEREAS, City Trust Company resigned as trustee, effective as of April 20, 1970, and the Company duly appointed The Connecticut National Bank as successor trustee, effective April 20, 1970; and WHEREAS, the Company executed and delivered a Ninth Supplemental Indenture to City Trust Company as retiring trustee, and to The Connecticut National Bank ("Connecticut National"), as successor trustee, dated as of April 20, 1970, which Ninth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 45, Page B, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, and to which Ninth Supplemental Indenture reference is hereby expressly made; and 4 WHEREAS, the Company executed and delivered a Tenth Supplemental Indenture to Connecticut National, dated as of June 1, 1970, which Tenth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 45, Page D, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, and to which Tenth Supplemental Indenture reference is hereby expressly made; and WHEREAS, pursuant to Section 5.02 of Article Five of the Mortgage, and the provisions of an Eleventh Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of September 1, 1970, which Eleventh Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 45, Page F, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Eleventh Supplemental Indenture reference is hereby expressly made, the Company issued Ten Million Five Hundred Thousand Dollars ($10,500,000) of Series K Bonds, known as its First Mortgage Bonds, 10-1/2% Series K due September 1, 1995, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Twelfth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of March 1, 1973, which Twelfth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 46, Page E, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twelfth Supplemental Indenture reference is hereby expressly made, the Company issued Seven Million Dollars ($7,000,000) of Series L Bonds, known as its First Mortgage Bonds, 8% Series L due March 1, 1998, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 5 WHEREAS, pursuant to Section 16.02 of Article Sixteen of the Mortgage, the Company executed and delivered a Thirteenth Supplemental Indenture to Connecticut National, dated as of February 28, 1975, which Thirteenth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 49, Page G, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Thirteenth Supplemental Indenture reference is hereby expressly made; and WHEREAS, pursuant to Section 5.02 of Article Five of the Mortgage, and the provisions of a Fourteenth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of June 1, 1979, which Fourteenth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 57, Page 254, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Fourteenth Supplemental Indenture reference is hereby expressly made, the Company issued Five Million Dollars ($5,000,000) of Series M Bonds, known as its First Mortgage Bonds, 9.875% Series M due June 1, 1991, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Section 5.02 of Article Five of the Mortgage, and the provisions of a Fifteenth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of April 1, 1982, which Fifteenth Supplemental Indenture Is recorded in the Office of the Secretary of the State of Connecticut in Volume 57, Page 905, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Fifteenth Supplemental Indenture reference is hereby expressly made, the Company issued Ten Million Dollars ($10,000,000) of Series N Bonds, known as its Serial First Mortgage Bonds, 16-1/2% Series N due 1987-1988, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Section 5.02 of Article Five of the Mortgage, and the provisions of a Sixteenth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of June 1, 1984, which Sixteenth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 59, Page 271, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Sixteenth Supplemental Indenture reference is hereby expressly made, the Company issued Eight Million Dollars ($8,000,000) of Series O Bonds, known as its Serial First Mortgage Bonds, 12-7/8% Series O due June 13, 1989-1990, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 6 WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Seventeenth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of December 20, 1985, which Seventeenth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 59, Page 564, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Seventeenth Supplemental Indenture reference is hereby expressly made, the Company issued Ten Million Dollars ($10,000,000) of Series P Bonds, known as its First Mortgage Bonds, Series P due December 15, 1988, 1990 and 1995, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of an Eighteenth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of July 1, 1986, which Eighteenth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 61, Page 10, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Eighteenth Supplemental Indenture reference is hereby expressly made, the Company issued Twenty-Six Million Dollars ($26,000,000) of Series Q Bonds, known as its First Mortgage Bonds, 10.05% Series Q due July 30, 1996, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Nineteenth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of July 15, 1986, which Nineteenth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 61, Page 61, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Nineteenth Supplemental Indenture reference is hereby expressly made, the Company issued Eight Million Dollars ($8,000,000) of Series R Bonds, known as its First Mortgage Bonds, 8.90% Series R due July 30, 1996, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 7 WHEREAS, pursuant to Section 5.02 of Article Five of the Mortgage, and the provisions of a Twentieth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of July 15, 1987, which Twentieth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 61, Page 223, Railroad Mortgages, etc., and is also on file in the offices of the Trustee and the Company, to which Twentieth Supplemental Indenture reference is hereby expressly made, the Company issued Ten Million Dollars ($10,000,000) of Series S Bonds, known as its First Mortgage Bonds, 9.66% Series S due July 30, 1999, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Twenty-First Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of July 15, 1988, which Twenty-First Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 61, Page 519, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twenty-First Supplemental Indenture reference is hereby expressly made, the Company issued Ten Million Dollars ($10,000,000) of Series T Bonds, known as its First Mortgage Bonds, 10.02% Series T due September 1, 2003, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Twenty-Second Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of July 15, 1989, which Twenty Second Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 63, Page 564, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twenty-Second Supplemental Indenture reference is hereby expressly made, the Company issued Nine Million Eight Hundred Thousand Dollars ($9,800,000) of Series U Bonds, known as its First Mortgage Bonds, 9.70% Series U due July 31, 2019, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 8 WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Twenty-Third Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of July 15, 1990, which Twenty-Third Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 65, Page 181, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twenty-Third Supplemental Indenture reference is hereby expressly made, the Company issued Fifteen Million Dollars ($15,000,000) of Series V Bonds, known as its First Mortgage Bonds, 9.85% Series V due July 31, 2020, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Twenty-Fourth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of November 1, 1991, which Twenty-Fourth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 67, Page 8, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twenty-Fourth Supplemental Indenture reference is hereby expressly made, the Company issued Sixty Million Dollars ($60,000,000) of Series W Bonds, known as its First Mortgage Bonds, Series W, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Twenty-Fifth Supplemental Indenture, executed and delivered by the Company to Connecticut National, dated as of November 15, 1992, which Twenty-Fifth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 67, Page 797, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twenty-Fifth Supplemental Indenture reference is hereby expressly made, the Company issued Fifteen Million Dollars ($15,000,000) of Series X Bonds, known as its First Mortgage Bonds, 7.67% Series X due December 15, 2012, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 9 WHEREAS, on January 11, 1993, Connecticut National changed its corporate name to Shawmut Bank Connecticut, National Association ("Shawmut"); and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Twenty-Sixth Supplemental Indenture, executed and delivered by the Company to Shawmut, as successor trustee, dated as of September 1, 1993, which Twenty-Sixth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 67, Page 1321, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twenty-Sixth Supplemental Indenture reference is hereby expressly made, the Company issued Twelve Million Dollars ($12,000,000) of Series Y Bonds, known as its First Mortgage Bonds, 7.08% Series Y due October 1, 2013, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Twenty-Seventh Supplemental Indenture, executed and delivered by the Company to Shawmut, as successor trustee, dated as of April 1, 1996, which Twenty-Seventh Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 68, Page 1642, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twenty-Seventh Supplemental Indenture reference is hereby expressly made, the Company issued Fifteen Million Dollars ($15,000,000) of Series MTN Bonds, known as its First Mortgage Bonds, 7.95% Series MTN due August 3, 2026, Five Million Dollars ($5,000,000) of Series MTN Bonds, known as its First Mortgage Bonds, 7.5% Series MTN due August 1, 2006, Three Million Dollars ($3,000,000) of Series MTN Bonds, known as its First Mortgage Bonds, 5.95% Series MTN due September 9, 2003 (the "5.95% Series MTN Bonds"), and Fourteen Million Dollars ($14,000,000) of Series MTN Bonds, known as its First Mortgage Bonds, 6.88% Series MTN due September 11, 2028, all of which are now outstanding except for the 5.95% Series MTN Bonds, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 10 WHEREAS, the Mortgage, (i) as amended from time to time is hereinafter called the Mortgage Indenture, and (ii) as amended and supplemented by the aforesaid and below referenced thirty supplemental indentures and by this Thirty-First Supplemental Indenture, is hereinafter called the Indenture; and WHEREAS, on December 1, 1995, Shawmut changed its corporate name to Fleet National Bank of Connecticut; and WHEREAS, on June 30, 1997, Fleet National Bank of Connecticut sold and assigned its trust assets to State Street Bank and Trust Company and certain of its affiliates, including State Street Bank and Trust Company of Connecticut, National Association; and WHEREAS, on April 16, 1998, State Street Bank and Trust Company of Connecticut, National Association became the successor trustee under the Mortgage Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Twenty-Eighth Supplemental Indenture, executed and delivered by the Company to State Street Bank and Trust Company of Connecticut, National Association as successor trustee, dated as of August 1, 2000 (the "Twenty-Eighth Supplemental Indenture"), which Twenty-Eighth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 68, Page 3074, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twenty-Eighth Supplemental Indenture reference is hereby expressly made, the Company issued Twenty-Five Million Dollars ($25,000,000) of Series MTN-II Bonds, known as its First Mortgage Bonds, 7.35% Series MTN-II due September 26, 2005, Forty Million Dollars ($40,000,000) of Series MTN-II Bonds, known as its First Mortgage Bonds, 7.60% Series MTN-II due September 25, 2007, Ten Million Dollars ($10,000,000) of Series MTN-II Bonds, known as its First Mortgage Bonds, 7.65% Series MTN-II due September 25, 2008, and Forty Million Dollars ($40,000,000) of Series MTN-II Bonds, known as its First Mortgage Bonds, 7.80% Series MTN-II due September 24, 2010 and Thirty Million Dollars ($30,000,000) of Series MTN-II Bonds, known as its First Mortgage Bonds, 6.59% Series MTN-II due September 26, 2011, all of which are now outstanding except for the 7.35% Series MTN-II Bonds, the 7.60% Series MTN-II Bonds and the 7.65% MTN-II Bonds, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 11 WHEREAS, pursuant to Section 16.02 of Article Sixteen of the Mortgage, the Company executed and delivered a Twenty-Ninth Supplemental Indenture to State Street Bank and Trust Company of Connecticut, National Association, dated as of August 1, 2001, which Twenty-Ninth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 69, Page 86, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Twenty-Ninth Supplemental Indenture reference is hereby expressly made; and WHEREAS, on December 31, 2002, the State Street Bank and Trust Company of Connecticut, National Association sold and assigned its trust assets to U.S. Bank National Association; and WHEREAS, on December 31, 2002, U.S. Bank National Association became the successor trustee under the Mortgage Indenture; and WHEREAS, pursuant to Sections 5.02 and 5.03 of Article Five of the Mortgage, and the provisions of a Thirtieth Supplemental Indenture, executed and delivered by the Company to U.S. Bank National Association as successor trustee, dated as of April 1, 2005 (the "Thirtieth Supplemental Indenture"), which Thirtieth Supplemental Indenture is recorded in the Office of the Secretary of the State of Connecticut in Volume 69, Page 2386, Railroad Mortgages, etc., and is on file in the offices of the Trustee and the Company, to which Thirtieth Supplemental Indenture reference is hereby expressly made, the Company issued Twenty-Five Million Dollars ($25,000,000) of Series MTN-III Bonds, known as its First Mortgage Bonds, 5.778% Series MTN-III due November 1, 2025, Twenty Million Dollars ($20,000,000) of Series MTN-III Bonds, known as its First Mortgage Bonds, 5.772% Series MTN-III due December 1, 2035, Twenty-Five Million Dollars ($25,000,000) of Series MTN-III Bonds, known as its Floating Rate Secured Medium-Term Notes, Series MTN-III due June 20, 2007 and Forty Million Dollars ($40,000,000) of Series MTN-III Bonds, known as its First Mortgage Bonds, 6.38% Series MTN-III due September 15, 2037, all of which are now outstanding except for the Floating Rate Secured Medium-Term Notes, all of which have been redeemed as of the date of this Thirty-First Supplemental Indenture; and 12 WHEREAS, the Company is or will be entitled, pursuant to Sections 5.02, 5.03 and 5.04 of Article Five of the Mortgage, to issue and to have the Trustee authenticate bonds of a new series to be designated by the Company on the basis of the bondable value of property additions, on the basis of bonds which have theretofore been authenticated and delivered under Section 5.03 of Article Five of the Mortgage and cancelled by the Trustee, and on the basis of the deposit with the Trustee by the Company of cash equal to the aggregate principal amount of bonds requested to be authenticated and delivered; and WHEREAS, Section 16.01 of Article Sixteen of the Mortgage provides, among other things, that the Company, when authorized by resolutions of its Board of Directors, and the Trustee, from time to time and at any time, may enter into an indenture or indentures supplemental to the Mortgage for the purposes, among others, of setting forth the terms and provisions of any series of bonds to be issued thereunder and the form of the bonds and coupons of such series; and WHEREAS, the Company has determined to create a new series of bonds thereunder to be known as Secured Medium-Term Notes, Series MTN-IV (sometimes called "Notes", "Notes of Series MTN-IV" or "Series MTN-IV Notes"), in an aggregate principal amount of not more than Two Hundred Million Dollars ($200,000,000), bearing such interest and having such maturities as determined from time to time by authority granted in a resolution of the Company's Board of Directors, except that no Series MTN-IV Notes shall have a term shorter than one year or longer than forty years or a Maturity (as defined herein) after October 31, 2053. Series MTN-IV Notes may bear interest at different rates and from different dates and may have serial maturities and Series MTN-IV Notes having different maturities may have different redemption prices and interest rates; and 13 WHEREAS, the Series MTN-IV Notes to be issued hereunder and the Trustee's certificate of authentication to be endorsed on the Series MTN-IV Notes are to be substantially in the following form: 14 {FORM OF FACE OF SERIES MTN-IV REGISTERED NOTE} THE SOUTHERN CONNECTICUT GAS COMPANY Secured Medium-Term Note%, Series MTN-IV No. MTN-IV Maturity: THE SOUTHERN CONNECTICUT GAS COMPANY, a corporation of the State of Connecticut (the "Company"), for value received, hereby promises to pay to Cede & Co., or registered assigns, on [], the principal amount above written, in such coin or currency of the United States of America as at the time of payment shall be legal tender for the payment of public and private debts, at the principal office of U.S. Bank National Association, New York, New York (with its successors as defined in the Indenture mentioned below, the "Trustee"), or at the principal office of its successor in the trusts created by such Indenture, or at an affiliate of U.S. Bank National Association designated as paying agent in the City of New York, New York and to pay interest thereon as specified herein. [The Company promises to pay interest on the principal amount of this Note from its Original Issue Date at the rate per annum stated on the face hereof until the principal amount hereof is paid or duly made available for payment. The Overdue Rate on overdue principal and premium, if any, and (to the extent such interest has been collected by the Trustee) on overdue installments of interest, shall be at the same rate per annum as stated on the face hereof.
